Citation Nr: 1230463	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to an initial compensable evaluation for service-connected right shoulder impingement syndrome, also claimed as bicep tendonitis, prior to December 1, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February January 1986 to February 2006. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  


FINDINGS OF FACT

1.  A chronic right ankle sprain/strain is related to the Veteran's active duty service.  

2.  A chronic left ankle sprain/strain is related to the Veteran's active duty service.  The evidence of record is at least in equipoise as to whether the Veteran has a current left ankle disorder which was related to his active duty service.  

3.  Prior to December 1, 2008, the Veteran's service-connected right shoulder impingement was manifested by pain, flexion to 140 degrees, abduction to 140 degrees, internal rotation to 50 degrees, and external rotation to 90 degrees.


CONCLUSIONS OF LAW

1.  A chronic right ankle sprain/strain was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A chronic left ankle sprain/strain was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Prior to December 1, 2008, the criteria for an initial compensable evaluation for right shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for right and left ankle disorders, because the Board is granting these claims to the full extent.  As such, this decision poses no risk of prejudice to the Veteran with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran's claim of entitlement to an initial compensable evaluation for service-connected right shoulder impingement syndrome arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The Veteran's service treatment records and VA medical treatment records have been obtained to the extent possible.  There is no indication that there are outstanding pertinent VA or private treatment records that are not associated with the Veteran's VA claims file.  

The Veteran's right shoulder impingement claim was initially filed as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

The Veteran has been provided VA examinations and a contract physical examination through QTC Medical Services in connection with his claim for an initial compensable evaluation.  When VA affords an examination or obtains an opinion, there is a duty to ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  The reports of the November 2005 QTC examination and the April 2007 VA examinations reflect that the Veteran's VA claims file was not present or reviewed prior to the examinations.  In many instances, a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The (VA) examiner should have the Veteran's full claims file available for review"), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (finding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The November 2005 QTC examiner and April 2007 VA examiners were apprised of the relevant medical history of the Veteran as it pertains to his current claim for a higher evaluation, and the reports, which included discussions of the Veteran's current symptomatology and medical regime, are consistent with the remainder of the evidence in the claims file.  As such, the Board finds the November 2005 QTC examination and April 2007 VA examinations are adequate for the purposes of this decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr, 21 Vet. App. at 311.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Service Connection - Bilateral Ankle Disorders

Historically, the Veteran served on active duty from January 1986 to February 2006.  In October 2006, he submitted claims to establish service connection for right and left ankle disorders.  After these claims were denied in December 2007, he perfected the present appeal.  This claim has been certified to the Board for appellate review.

Generally, service connection may be granted for disability due to a disease or injury, which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A service treatment record dated in May 1986 reflects that the Veteran presented for follow up treatment for a first degree right ankle sprain.  The Veteran's right ankle showed no discoloration or erythema, and the Veteran demonstrated a good ambulatory gait and range of motion of the right ankle.  There was swelling of the right ankle noted, but the Veteran did not use any devices for immobilization of his right ankle.  The assessment was "resolving [first] degree [right] ankle sprain," and the Veteran was advised to continue weight bearing activity as tolerated and to follow up at sick call if the healing process declined.  

A service treatment record dated in January 1987 reflects that the Veteran initially injured his left ankle while playing basketball.  While the Veteran demonstrated a "good" range of motion of the left ankle and there was no swelling, deformity, or discoloration at that time, he complained of pain when walking and on palpation of the left ankle.  A left ankle sprain was diagnosed.  The Veteran was advised to ice, elevate and wrap his left ankle, and he was given aspirin for pain management.  

Subsequent to these incidents, the Veteran's service treatment records show additional injuries to his right ankle in April 1987 and his left ankle in February 1989, October 1994, and November 1994, to include right and left ankle sprains, a "turned" left ankle and an inversion injury to the left ankle, respectively.  Also, an April 1987 x-ray report reflects that there was no fracture of the Veteran's right ankle at that time.  

As discussed above, the Veteran filed several claims to establish service connection prior to his February 2006 discharge from active duty as a part of the BDD program.  As such, he was afforded a pre-discharge examination under VA contract through QTC Medical Services in November 2005.  While the Veteran's right and left ankle disorder claims were not among those filed as a part of the BDD program, the November 2005 examination report discusses symptomatology pertaining to his ankles.  Upon physical examination in November 2005, the Veteran's lower extremities were normal with no edema.  Gross examination of the Veteran's joints, to include his ankles, was normal, and the Veteran demonstrated a normal gait.  Upon neurological examination, motor and sensory nerve conduction was normal and deep tendon flexes were +2 in both ankles.  The November 2005 examination report is devoid of any subjective complaints concerning symptomatology associated with the Veteran's ankles, and no diagnosis was rendered concerning either of the Veteran's ankles.  

A December 2006 VA treatment records reflects that there was no swelling or effusion in either ankle and his gait was normal.  Later that month, the Veteran complained of pain and popping in both ankles, but no diagnosis was rendered concerning either ankle at that time.   

In April 2007, the Veteran was provided a VA joints examination.  The Veteran's claims file, to include his service treatment records, was not available to the examiner in connection with this examination.  The Veteran reported that he initially injured his right ankle in April 1987 while playing basketball, and his left ankle was initially injured "about six months to a year later."  Since the initial injuries to his ankles, the Veteran reported "two to three" additional occurrences of ankle injuries, and asserted that, when such an injury occurred, "he self treat[ed] it."  He complained of aches and pains "over the aspect anteriorly and laterally on each ankle," as well as stiffness when exposed to air conditioning.  The ankle pain was described as a "4/10," but was a 7 or 8 out of 10 upon flare-ups or re-injuries.  The Veteran denied previous ankle surgeries, injections, and utilization of orthotic devices.  The Veteran demonstrated a normal gait and an ability to walk on his heels and toes.  Upon physical examination of the ankles, the VA examiner noted point tenderness of the lateral talofibular ligaments, although upon stress, the ligament was intact and there was no evidence of a complete tear.  The Veteran's drawer signs were absent, bilaterally, and he demonstrated a range of motion of "90 to 145 degrees" on the right and "90 to 135" on the left.  X-ray testing completed in connection with the this examination reflect that both ankles were "normal."  This examination report did not contain a separate section for diagnoses, but the VA examiner asserted "In conclusion, this [Veteran] has had chronic ankle pain secondary to recurrent sprains, inversion injuries to the lateral talofibular ligament."  Additionally, the VA examiner stated "These findings are all [in] direct relationship to the [Veteran's] injuries sustained while [on] active duty in the United States Navy."   

The Veteran was also afforded a VA general examination in April 2007, which was conducted by a different VA examiner.  The Veteran's claims file, to include his service treatment records, was not available to the examiner in connection with this examination.  The April 2007 VA general examination report notes the Veteran's report that he initially injured both ankles in 1987 and had "several" subsequent injuries to both ankles with remissions.  These injuries were described as "twisting type of injuries."  He reported that his past treatments for his ankle injuries included rest, ice and elevation.  The Veteran reporting using orthotic inserts, but it is unclear whether these were prescribed secondary to his claimed ankle disorders.  The Veteran complained of aching and fatigability of his lower extremities.  While the Veteran reported pain and tenderness upon palpation of both ankles, there was no evidence of swelling, laxity, atrophy, muscle spasm, or muscle abnormality of either lower extremity or ankle.  Ankle jerk was reported as 2+, bilaterally, upon deep tendon reflex testing.  The examiner provided diagnoses of chronic strain/sprain of the right and left ankles, resulting in decreased strength and pain of the lower extremities.  However, the examiner did not provide medical nexus opinions, noting that such were not requested.  

An April 2008 VA treatment record reflects that the Veteran's lower extremities were negative for edema, clubbing, and cyanosis.  A nerve conduction study and electromyography study in April 2008 showed mild multilevel polyradiculopathy consistent with mild spinal stenosis, but no neurological deficits pertaining to either ankle were reported.  

Although the Veteran was afforded a VA joints examination in July 2008, symptomatology pertaining to his ankles was not discussed or reported.  A February 2009 VA spine examination report reflects that there were no neurological deficits in either of the Veteran's ankles upon motor sensory and reflex testing.  

As noted above, the Veteran's service treatment records reflect that he injured both of his ankles during his service on numerous occasions.  The Veteran's post-service VA treatment records reflect his subjective reports of bilateral ankle pain and popping, a continuation of injuries to his ankles, with diagnoses of chronic right and left ankle sprain/strain.  
In sum, the evidence of record demonstrates numerous sprains and strains to the Veteran's ankles in service, and a continuation of sprains and inversion injuries the talofibular ligaments.  As such, service connection for chronic bilateral ankle sprains/strains is warranted.  

Increased Evaluation - Right Shoulder

Historically, the Veteran served on active duty from January 1986 to February 2006.  The Veteran filed claims to establish service connection for a right shoulder disorder, a right arm disorder and bicep tendonitis prior to his February 2006 discharge from active duty as a part of the BDD program.  Due to the medical evidence of record, the RO recharacterized the Veteran's claim as "entitlement to service connection for right shoulder impingement syndrome, also claimed as bicep tendonitis," and established service connection by a March 2006 rating decision; a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5201, effective from March 1, 2006.  In October 2006, the Veteran expressed disagreement with the assigned evaluation and perfected the current appeal.  

In April 2009,a 20 percent evaluation was assigned was assigned for the Veteran's service-connected right shoulder disorder, effective from December 1, 2008.  In doing so, the RO created "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that if later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

The Court has held that "[W]here a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, since the Veteran's claim was not granted to the fullest extent, the issue remained on appeal.  

In an April 2009 statement, the Veteran asserted that he was satisfied with the 20 percent evaluation assigned for his service-connected right shoulder impingement syndrome.  In such cases, "the Board is without the authority to proceed on an issue if the appellant indicates that consideration of that issue should cease."  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd on other grounds, 39 F.3d 1574 (Fed. Cir. 1994).  However, the Veteran has not express satisfaction with the initial noncompensable evaluation prior to December 1, 2008.  Thus, the issue of entitlement to an initial compensable evaluation for service-connected right shoulder impingement syndrome prior to December 1, 2008, remains on appeal and is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
A noncompensable evaluation for right shoulder impingement syndrome is currently assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  While Diagnostic Code 5201 does not specifically provide for a noncompensable evaluation, VA regulations state that, where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  Diagnostic Code 5201 evaluates the shoulders based on limitation of the affected arm and whether the arm is the minor or major extremity.  Normal shoulder ranges of motion are forward elevation (flexion) to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and, internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2011):  Since the medical evidence reveals that the Veteran is right-handed, the right shoulder is considered the major extremity.  See 38 C.F.R. § 4.69 (2011).  Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion at shoulder level for the major extremity.  Limitation of shoulder motion to midway between the Veteran's side and shoulder level warrants a 30 percent rating for the major extremity.  When there is limitation of motion to 25 degrees from the Veteran's side, a maximum 40 percent rating is warranted for limitation of motion of the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran's service treatment records a diagnosis with tendonitis of the right shoulder in 2004.  While the Veteran noted that his right arm began hurting after lifting weights, there was no specific traumatic injury to the right shoulder noted.  Although the May 2005 record reflects a medical professional's statement that an x-ray report reflected that the Veteran "appear[ed] to have some joint laxity and mild degenerative changes at the Glena humeral joint," the remainder of the Veteran's service treatment records, to include x-rays completed in connection with the November 2005 pre-discharge QTC examination report, did not show arthritis of the right shoulder during his active service.  During the Veteran's active duty, he participated in occupational therapy due to his right shoulder pain among other ailments.  Also, the Veteran's service treatment records reflect his complaints of shooting pains down his right arm, as well as numbness and tingling in his right wrist and hand.  

The November 2005 pre-discharge QTC examination report reflects that, upon physical examination, there was no muscle wound, loss of fascia, loss of muscle substance, impairment of muscle tone, lowered endurance, muscle herniation, impaired coordination, or "obvious" tendon, bone, joint or nerve damage in the right shoulder.  It was specifically reported that Muscle Group V had a strength of 5/5.  The appearance of the Veteran's right shoulder was "normal."  The examiner noted that there was no specific point of tenderness of the biceps tendon and ankylosis of the right shoulder was not demonstrated.  Range of motion testing of the Veteran's right shoulder showed flexion to 140 degrees, abduction to 140 degrees, internal rotation to 50 degrees, and external rotation to 90 degrees.  The examiner also noted that the Veteran's range of motion was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  As noted above, x-ray testing of the Veteran's right shoulder showed "[n]o appreciable bony or soft tissue abnormality of the right shoulder," and the examiner noted that the x-ray results were "unremarkable."  The examiner then rendered a diagnosis of right shoulder impingement syndrome and found that this diagnosis was responsible for the Veteran's complaints of pain in his right shoulder, arm, and bicep.  It was noted that the Veteran had difficulty with overhead reaching due to his right shoulder impingement syndrome.   

A December 2006 VA treatment records reflects the Veteran's reports of "bur[n]ing pain" in his right shoulder.  Upon physical examination, there was crepitus in the right shoulder, but no effusion or inflammation of the joint.  

The April 2007 VA general examination report reflects that the Veteran's VA claims file was not provided to the examiner prior to the examination.  Although this examination was not afforded for the specific purposes of evaluating this claim, there are some reports of symptomatology associated with the Veteran's service-connected right shoulder impingement.  Upon physical examination, there were no muscle symptoms or flare-ups of muscle disease.  The Veteran reported pain, stiffness, instability, limited motion, and swelling of his right shoulder.  While the Veteran reported fatigability and aching of the upper right extremity, there was no indication that these symptoms were secondary to his service-connected right shoulder impingement syndrome.  Strength of the Veteran's upper right extremity was reported at 4/5 and there was no muscle spasm, atrophy, or abnormalities.  There were no neurologic symptoms reported concerning the Veteran's right shoulder or arm.  

Although the Veteran was afforded a VA joints examination in April 2007 and VA examinations in July 2008 and October 2008, these VA examinations were provided in connection with other claims for disability benefits and no symptomatology associated with the Veteran's service-connected right shoulder impingement syndrome were discussed.  Also, while the Veteran's VA outpatient treatment records reflect that the Veteran participated in physical therapy from July 2008 through October 2008, these appointments concerned symptomatology associated with the Veteran's service-connected lumbar and cervical spine disabilities, and symptomatology associated with the Veteran's service-connected right shoulder impingement syndrome was not discussed.  

The Board finds that an initial compensable evaluation for the Veteran's right shoulder impingement is not warranted prior to December 1, 2008.  The November 2005 pre-discharge QTC examination, and reflect right shoulder showed flexion to 140 degrees, abduction to 140 degrees, internal rotation to 50 degrees and external rotation to 90 degrees.  A 20 percent evaluation is not warranted as limited motion of the right arm to the shoulder level has not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, an initial compensable evaluation for a right shoulder disorder is not warranted under the criteria of Diagnostic Code 5201 prior to December 1, 2008.  

The Board has also considered a compensable evaluation for the Veteran's service-connected right shoulder disorder under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, ankylosis of the scapulohumeral articulation; impairment of the humerus, to include malunion, recurrent dislocation, fibrous union, false flail joint, or flail shoulder; impairment of the major arm clavicle or scapula; or right elbow or forearm impairment due to the Veteran's service-connected right shoulder impingement has not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203, 5205-5213 (2011).  Accordingly, a compensable evaluation for the Veteran's service-connected right shoulder impingement syndrome is not warranted under these diagnostic codes prior to December 1, 2008.  Moreover, as there is no evidence of a right shoulder muscle disorder, a compensable evaluation for a right shoulder disorder under the Diagnostic Codes for muscle injuries is not warranted prior to December 1, 2008.  38 C.F.R. § 4.73 (2011).  

The Veteran's in-service complaints of shooting pains down his right arm, as well as numbness and tingling in his right wrist and hand have continued since his separation from service.  However, the medical evidence reflects that these symptoms are associated with the Veteran's service-connected degenerative disc disease of the cervical spine and right cubital tunnel syndrome rather than his service-connected right shoulder impingement syndrome.  As there is no evidence of neurologic symptomatology which is attributable to the Veteran's service-connected right shoulder impingement syndrome, a compensable evaluation for a right shoulder disorder under the diagnostic codes for neurological disorders is not warranted prior to December 1, 2008.  38 C.F.R. § 4.124a (2011).  

Evaluating the right shoulder disorder under the diagnostic codes pertaining to degenerative joint disease has also been considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2011).  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

A May 2005 service treatment record reflects a medical professional's statement that the Veteran appeared to have mild degenerative changes of the glenohumeral joint.  However, all subsequent x-ray reports both in service and post service found no evidence of arthritis of the right shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Accordingly, a compensable evaluation based on degenerative arthritis is not warranted prior to December 1, 2008.

The Board has also considered whether there is any additional functional loss of the Veteran's right shoulder prior to December 1, 2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  The subjective evidence of record indicates right shoulder pain, but there is no evidence of muscle spasm, guarding, weakness, lack of endurance, or fatigue which is due to his service-connected right shoulder impingement syndrome.  Instead, the evidence reflects that the Veteran's reported fatigability and weakness of the right upper extremity are neurologic manifestations of his service-connected degenerative disc disease of the cervical spine and right cubital tunnel syndrome.  Also, the November 2005 examiner found that there was no additional limitation of motion of the Veteran's right shoulder due to pain, fatigue, weakness, or lack of endurance on repetitive use and that there was no functional impairment of daily occupational activities due to the right shoulder disorder.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  In summary, the subjective evidence of record demonstrates right shoulder pain secondary to the Veteran's service-connected right shoulder impingement syndrome.  The objective evidence of record demonstrates no lack of endurance, fatigue, or weakness.  Accordingly, a compensable evaluation prior to December 1, 2008, is not warranted because the evidence shows no additional functional impairment, fatigability, incoordination, weakness, or pain sufficient to warrant a compensable evaluation.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his evaluation for right shoulder impingement syndrome prior to December 1, 2008, inadequate.  The Veteran's right shoulder disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  Prior to December 1, 2008, the Veteran's right shoulder disability was manifested by pain, flexion to 140 degrees, abduction to 140 degrees, internal rotation to 50 degrees, and external rotation to 90 degrees.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his right shoulder disorder.  An evaluation in excess of that currently assigned is provided for certain manifestations of the right shoulder, but the medical evidence reflects that those manifestations are not present in this case prior to December 1, 2008.  The criteria for the assigned evaluation more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular criteria are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5201.
After review of the evidence of record, there is no evidence of record that would warrant an initial compensable rating for the Veteran's service-connected PTSD at any time during the period prior to December 1, 2008.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's service-connected right shoulder has varied to such an extent that a compensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as medical evidence of record does not show findings that meet the criteria for a compensable evaluation at any time prior to December 1, 2008, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right ankle disorder is granted.  

Service connection for a left ankle disorder is granted.  

An initial compensable evaluation for service-connected right shoulder impingement syndrome, prior to December 1, 2008, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


